Citation Nr: 9917862	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-19 891	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  This case was previously remanded by the Board of 
Veterans' Appeals (Board) in March 1998.  At the time of the 
remand, the issues on appeal included a claim for an 
increased rating for post-traumatic stress disorder (PTSD), 
then rated 50 percent disabling.  In July 1998, the RO 
increased the evaluation for PTSD to 100 percent.  This was a 
complete grant of the benefit sought on appeal with respect 
to that issue.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.  

2.  The veteran complained of shortness of breath on entrance 
examination, but his lungs and chest were normal on entrance 
and separation examinations and his current lung disorders 
were first clinically manifested many years after service.  

3.  The veteran's lung disorders are not disorders for which 
presumptive service connection has been extended based on 
exposure to herbicide agents.  

4.  The veteran has not submitted any competent evidence to 
show that current lung disorders are due to disease or injury 
which was incurred in or aggravated by service, or are due to 
exposure to Agent Orange in service.  


CONCLUSION OF LAW

The claim of service connection for a lung disorder as a 
residual of exposure to Agent Orange, is not well-grounded,  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on December 
1967 induction examination he gave a history of shortness of 
breath.  The examiner noted that shortness of breath occurred 
with exercise.  The veteran's lungs and chest were normal on 
clinical evaluation.  On separation examination in November 
1969, he denied any history of shortness of breath, and his 
lungs and chest were normal.  

In a January 1994 report to the West Virginia Workers' 
Compensation Fund, Ulysses D. Agas, M.D. noted that the 
veteran had occupational pneumoconiosis of 8 years' duration 
and had complained of shortness of breath for 2 years.  

On August 1994 VA examination of the heart, respiratory 
system and spine, the veteran gave a history of working in 
coal mines for 18 years and developing "black lung" 
disease.  He had shortness of breath with any prolonged 
activity or exertion and was a smoker.  There were some 
slightly diminished breath sounds, but lung fields were clear 
to auscultation.  Impressions included the veteran's reported 
history of black lung and chronic obstructive pulmonary 
disease (COPD).  Chest x-rays showed no acute inflammatory 
disease.  

In a December 1995 letter to a Senator, written by the 
veteran's wife on his behalf, it was asserted that black lung 
disease and pneumoconiosis were due to the veteran's 
employment in coal mines.  

An April 1996 pathology report from Logan General Hospital 
(Logan Hospital) noted that a biopsy of right paratrachial 
tissue revealed paratrachial lymph nodes showing focal 
chronic granulomatous inflammation with histiocytic 
hyperplasia.  Some deposits of coal dust were present, but no 
malignant change was noted.  

In an April 1996 letter to the RO, the veteran indicated he 
had surgery to remove lung tumors by "Dr. Hakim" at Logan 
Hospital, but additional tumors were discovered on his chest.  
Treatment records from Logan Hospital, from December 1995 to 
April 1996, include a December 1995 report of a barium 
swallow and upper gastrointestinal evaluation, with 
preliminary film of the chest showing clear lungs.  Logan 
Hospital records, dating from March to April 1996, include a 
March 1996 computed tomography (CT scan) of the thorax.  
There were scattered, prominent mediastinal, pretracheal 
aortopulmonary window and hilar lymph nodes which were 
possibly inflammatory.  No pulmonary parenchymal mass was 
identified.  A March 1996 pathology report included an 
assessment of benign respiratory epithelium.  Chest x-rays in 
March 1996 showed a mild increase in vascular markings in the 
lower lungs.  The lungs were clear of active disease.  The 
impression was no significant abnormality.  On October 1995 
medical evaluation by A. Hakim, M.D., the veteran reported 
that he had smoked a pack of cigarettes a day for 20 years 
and had an 18-year history of working in coal mines, ending 
in 1993.  There was good air entry in the chest bilaterally, 
with no rales, wheezing or signs of pulmonary consolidation.  
Chest x-rays showed mild cardiomegaly, with bilateral fine 
reticulonodular, interstitial changes, mostly over both 
bases, considered consistent with simple coal worker's 
pneumoconiosis (CWP).  Pulmonary function test (PFT) results 
showed mild air flow obstruction, with normal lung volumes 
and diffusion capacity.  Dr. Hakim's impressions included 
simple CWP and mild COPD.  

An April 1996 VA hospital discharge summary included the 
veteran's history of being told after medical testing that he 
had pulmonary cancer.  He indicated that a bronchial biopsy 
was negative for abnormalities.  However, he feared he had 
cancer and that this information was being withheld from him 
to protect him from stress.  His chest was symmetrical and 
his lungs were clear.  Chest x-rays showed a small nodular 
density over the ribs at the left, mid-lung fields, 
representative of either a nodule or a noncalcific granuloma.  

A May 1996 VA hospital discharge summary noted that a recent 
biopsy at Logan Hospital had resulted in a diagnosis of 
paratracheal lymph node with chronic granulomatous 
inflammation and histocytic hypoplasia.  

In an August 1996 letter, the veteran reported that in April 
he had surgery at Logan Hospital to remove tumors from his 
lungs.  He added that health care providers at Logan did not 
know what the masses were which were removed from his lungs.  

In a November 1996 letter to the RO, the veteran indicated 
that October 1996 CT scans at two different VA medical 
facilities detected a tumor on his left lung.  

On VA CT scan of the veteran's thorax in October 1996, there 
was a soft tissue nodule at the left lateral and posterior 
mid-lung.  The size was unchanged from an April 1996 chest x-
ray.  Calcified granulomata were identified in the parahilar 
areas and calcified lymph nodes were seen.  A November 1996 
VA chest x-ray showed findings similar to those of October 
1996.  There was evidence of COPD and prominence of both 
hila, thought to be most likely vascular in nature.  There 
was no active disease in either lung.  Heart and mediastinal 
shadows were normal.  

In a January 1997 letter to Sen. Byrd, the veteran asserted 
that he had been found to have carcinoma of the lungs and 
tumors on the outside of both lungs.  A benign mass had been 
removed from the outside.  He added that tumors in his lymph 
nodes had not yet been checked.  He contended that, while 
serving in Vietnam, he walked through areas that were sprayed 
with Agent Orange.  

January 1997 VA medical records show that the veteran 
expressed fear that he had cancer and worried that treatment 
was being delayed.  His medications included inhalers for 
constrictive airway disease.  A January 1997 VA hospital 
discharge summary includes the veteran's reported history 
that he feared carcinoma of the lungs despite negative 
reports from a bronchoscopy and a lymphangiogram.  His lungs 
were clear to auscultation and percussion.  X-rays of the 
chest showed no significant changes since November 1996.  
There was mild perihilar fibrosis bilaterally.  No acute 
disease process was seen.  

On VA examination of the veteran in January 1997, the 
diagnoses included COPD changes with pneumoconiosis history 
and a positive smoking history.  

In a February 1997 letter, the veteran explained that he was 
scheduled for a CT scan later in the month and was to meet 
with a VA lung specialist the following month.  A February 
1997 VA PFT showed normal spirometry and lung volumes.  

At a July 1997 hearing, the veteran testified that he was 
scheduled to undergo additional medical testing for his lung 
disorders later that month. 

VA annual tuberculosis questionnaires, dated in May 1995 and 
September 1996, reveal that the veteran reported a history of 
shortness of breath.  VA medical records from August 1994 to 
March 1997 include a March 1997 pulmonary evaluation report 
with an impression of a non-calcified, left lung nodule.  VA 
medical records from November 1996 to October 1997 include a 
February 1997 evaluation, when the assessment was chronic 
fibrosis of the lung (perihilar).  An April 1997 report notes 
that a March 1997 CT scan of the veteran's chest was negative 
for lesions or abnormalities.  Previous CT scans had shown 
questionable left hilar lymph nodes, which were small and not 
suspicious. The examiner concluded that there was no evidence 
of abnormality in the veteran's chest and no lesion requiring 
biopsy or further surgical evaluation.  A July 1997 report 
recited the veteran's medical history, and listed his 
medications and clinical findings.  The assessment was 
questionable lung infiltrate, clinically asymptomatic.  A 
September 1997 report includes assessments of COPD and 
emphysema.  

A September 1997 VA EKG produced an impression of mild 
pulmonary insufficiency.  A March 1997 VA CT scan of the 
veteran's chest revealed fullness of the right hilum, with a 
slightly enlarged lobulation around the right interlobar 
pulmonary artery.  The examiner opined that the possibility 
of mass lesion could not be excluded.  There were linear 
densities in the apices of both lungs, thought likely due to 
pulmonary scarring.  An August 1997 MRI revealed scattered 
mediastinal right hilar adenopathy and questionable fullness 
in the right, inferior hilar region.  Chest X-rays in January 
1998 showed no acute disease process or significant interval 
change.  A February 1998 CT scan of the veteran's thorax 
showed no evidence of diagnostic abnormality.  Additional 
records of VA medical treatment of the veteran do not include 
a diagnosis of lung cancer or a medical opinion relating the 
onset of any current lung disorder to service or to exposure 
to herbicides.  

Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  If he has not presented 
evidence of a well-grounded claim, his appeal must fail as to 
that claim, and there is no duty to assist him further in the 
development of his claim because such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Each disabling condition 
shown by a veteran's service records, or for which he seeks 
service connection must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Law and Regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of the 
specified diseases and served on active duty in Vietnam 
during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, soft tissue sarcoma, multiple myeloma, and 
respiratory cancers (cancers of the lung, bronchus, trachea, 
or larynx) shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs (Secretary) formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  59 Fed. Reg. 341 (1994).  Nonetheless, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-524, Section 5, 
98 Stat. 2725, 2727 through 29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Here, no chronic lung disorder was diagnosed in service.  As 
for continuity of symptomatology, there were no recorded 
clinical manifestations of a lung disorder until many years 
after service ( in Dr. Agas' January 1994 Workers' 
Compensation Fund report indicating that the veteran had 
occupational pneumoconiosis of 8 years' duration).  

It is undisputed that the veteran had active service in 
Vietnam during the Vietnam Era.  The veteran contends that he 
has lung cancer as a result of Agent Orange exposure. Lung 
cancer is one of the disorders for which presumptive service 
connection may be established based on exposure to herbicide 
agents.  However, the matter of whether the veteran has lung 
cancer is a medical question.  The United States Court of 
Veterans Appeals (as of March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) has held that 
laypersons, such as the veteran, are not competent to provide 
medical opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Although the evidence includes extensive records of medical 
treatment for lung abnormalities, including COPD, CWP, and 
emphysema, lung cancer was not diagnosed.  The veteran has 
provided no documentation for his assertions that it was 
diagnosed, and he, himself, is not competent to offer such 
diagnosis.  The presumption of service connection based on 
exposure to herbicides used in Vietnam has not been extended 
to the other lung disorders, which have been diagnosed.  

There is also no competent evidence that the lung disorders 
which have been diagnosed were incurred in, or aggravated by 
service, or are due to exposure to a herbicide in service.  A 
nexus between current lung disability and service is not 
shown.  Therefore, the Board concludes that the claim of 
service connection for a lung disorder, claimed as a residual 
of exposure to Agent Orange, is not well-grounded and must be 
denied.  



ORDER

Service connection for a lung disorder, claimed as a residual 
of exposure to Agent Orange, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

